 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D.A., et al.,                                      No. 2:17-CV-0337-MCE-DMC
12                        Plaintiffs,
13            v.                                         ORDER
14    JONNYRAE MOUNTAIN WITT,
15                        Defendant.
16

17                    Plaintiffs, who are proceeding with retained counsel, bring this civil action. Due

18   the continued closure of the courthouses in the Eastern District of California to the public, the

19   parties shall appear at hearing on Plaintiffs’ motion for default judgment, set before the

20   undersigned on June 2, 2021, at 10:00 a.m., by telephone. The parties shall arrange their

21   appearances through CourtCall.

22                    IT IS SO ORDERED.

23

24   Dated: May 27, 2021
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
